Citation Nr: 0019676	
Decision Date: 07/27/00    Archive Date: 08/02/00

DOCKET NO.  96-48 934A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and L.H.


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
January 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1996 rating decision by the 
St. Louis, Missouri Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to TDIU.


FINDINGS OF FACT

1.  The veteran's service-connected disabilities are post-
operative L4-L5 laminotomies, disc disease, evaluated as 40 
percent disabling; duodenal ulcer with esophageal reflux, 
evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; carpal tunnel syndrome, right (major), 
evaluated as 0 percent disabling; hearing loss, left, 
evaluated as 0 percent disabling; hemorrhoids, evaluated as 0 
percent disabling; and residuals, right groin exploration, 
evaluated as 0 percent disabling.  The combined disability 
rating is 60 percent.

2.  The veteran is currently engaged in substantially gainful 
employment, which was not precluded by his service connected 
disabilities.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  That 
is, he has presented a claim that is plausible.  The Board is 
also satisfied that all relevant facts have been properly 
developed.  No further assistance to the veteran is required 
to comply with the duty to assist the veteran mandated by 38 
U.S.C.A. § 5107(a).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned where the 
schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful 
occupation as the result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more disabilities, there shall be at 
least one disability ratable at 40 percent or more, and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  
If the schedular rating is less than 100 percent, the issue 
of unemployability must be determined on an extraschedular 
basis without regard to the advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).

The veteran contends that his service connected disabilities, 
specifically his post-operative L4-L5 laminotomies, disc 
disease, are of such severity as to render him unable to 
obtain or retain any form of substantially gainful 
employment.

The record discloses that service connection is in effect for 
post-operative L4-L5 laminotomies, disc disease, evaluated as 
40 percent disabling; duodenal ulcer with esophageal reflux, 
evaluated as 20 percent disabling; hypertension, evaluated as 
10 percent disabling; carpal tunnel syndrome, right (major), 
evaluated as 0 percent disabling; hearing loss, left, 
evaluated as 0 percent disabling; hemorrhoids, evaluated as 0 
percent disabling; and residuals, right groin exploration, 
evaluated as 0 percent disabling.  The combined disability 
rating is 60 percent.

As the veteran's service-connected combined disability rating 
is only 60 percent, he does not meet the schedular 
requirements for a TDIU under 38 C.F.R. § 4.16(a).  However, 
total disability ratings for compensation may nevertheless be 
assigned where the schedular rating for the service-connected 
disability is less than 100 percent when it is found that the 
service-connected disability is sufficient to produce 
unemployability without regard to advancing age.  38 C.F.R. 
§§ 3.340, 3.341, 4.16.

Here, the veteran alleges that he is unemployable due to his 
service-connected disabilities, in particular his post-
operative L4-L5 laminotomies, disc disease.  The veteran's 
most recent VA examination was conducted in July 1999.  The 
veteran complained of pain and discomfort which radiated down 
into his right leg.  He reported working as a security guard, 
since his previous job as an electrician's assistant required 
too much lifting, bending, and stooping.  He denied any 
weakness and had positive stiffness of his lower back region.  
He was taking Tylenol for pain, Fedodipine for blood pressure 
control, Lansoprazole for gastric distress, and Trazodone for 
sleep.  Changes in to cold temperatures tended to affect his 
back.  He also noticed that his right leg bothered him more 
when driving long distances for periods of 45 minutes or 
greater.  His symptoms were alleviated somewhat with supine 
positions and heat, as well as Tylenol.  He did not use any 
assistive devices and has had no surgery since his 
laminectomy in 1997.  The examination showed the veteran 
ambulating without any limping and was complaining of 
abdominal pain and discomfort.  DTR's were 1+ bilateral knee 
and ankle jerks.  Sensation was slightly decreased to sharp 
stimuli on the right posterior calf region as compared to his 
left leg, although he was able to discriminate between sharp 
and dull.  Vibratory sensation was equal bilaterally.  
Straight leg raising was negative.  Strength was 5/5 to 
quadriceps, knee extension and flexion, as well as 
dorsiflexion and plantar flexion.  There was no tenderness 
over his spinous process.  Forward flexion of his lumbosacral 
spine was from 0 to 70 degrees, at which point he stopped 
secondary to pain.  Lateral bending was 0 to 20 degrees 
bilaterally.  At the July 1999 VA examination, the examiner 
did not find that the veteran's back disorder, his principal 
disability, precluded work.  

Social Security Administration records indicate that the 
veteran applied for disability benefits from that agency due 
to his back condition in 1997 and was denied.  An Order of 
Dismissal dated February 1998 indicated that the veteran had 
returned to work and no longer wished to pursue his claim for 
Social Security benefits.

The Board notes that the RO proposed to reduce the veteran's 
evaluation for his post-operative L4-L5 laminotomies, disc 
disease from 60 percent to 40 percent.  The rating was 
decreased to 40 percent effective April 1, 2000, the month 
following the 60 day due process period.  

In the present case, the veteran's service-connected 
disabilities do not meet the schedular criteria for a total 
rating, and the evidence indicates that the veteran is 
currently working as a security guard.  As noted above, the 
veteran informed the Social Security Administration that he 
had returned to work and did not wish to pursue his claim for 
benefits.  The veteran has not alleged, and there is no 
indication in the record, that his current employment is 
marginal employment and, therefore, the Board finds that his 
current employment constitutes substantially gainful 
employment.  An individual who is engaging in substantially 
gainful employment cannot be said to be precluded from such 
work activity by disabilities.  The Board concludes that the 
preponderance of the evidence is against the claim for a 
total rating based on individual unemployability due to 
service connected disabilities. 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16.

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).




ORDER

A total disability rating based on individual 
unemployability, due to service-connected disabilities, is 
denied.



		
	JAMES A. FROST 
	Acting Member, Board of Veterans' Appeals


 

